PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/560,136
Filing Date: 20 September 2017
Appellant(s): Lau et al.



__________________
James S. Keddie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 14, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejections Withdrawn in Response to Appellants' Arguments

I.	35 U.S.C. 112.

	A.	35 USC 112(b). 
The rejection of claims 23, 27, 28 and 30-35 is withdrawn under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
which applicant regards as the invention.


	B.	35 U.S.C. 112(d).
The rejection of claims 27 and 34 is withdrawn under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
	

Rejections Maintained in Response to Appellants' Arguments

Claim Interpretation: The claim limitations: “A, B and C are subsequences of the synthetic oligonucleotides of the first population”; “E, F and G are subsequences of the synthetic oligonucleotides a portion of (or all of) the nucleotides present in the first population, the second population, and third population of synthetic oligonucleotides respectively, such that each subsequence can be one or more nucleotides in length.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 23, 27, 28 and 30-35 is maintained under 35 U.S.C. 103 as being unpatentable over Amorese et al. (US Patent Application Publication No. 20130231253, published September 5, 2013; effective filing date May 29, 2014; of record) in view of Talasaz et al. (US Patent Application Publication No. 20140066317, published March 6, 2014; of record).
Regarding claims 23, 27, 28 and 30-34, Amorese et al. teach targeted nucleic acid sequence enrichment in a nucleic acid sample and for high efficiency nucleic acid library generation for next generation sequencing (NGS), wherein the method are useful for the production and capture of amplification-ready, target-specific and strand-specific regions of interest from nucleic acid samples containing complex DNA, wherein the input nucleic acid can be RNA, cDNA, mRNA, viral RNA, and siRNA, or the input nucleic acid can be DNA including complex DNA such as genomic DNA, or the input nucleic acid can be from a synthetic source (corresponding to synthetic oligonucleotides; adaptors do not comprise any genomic DNA; and cDNA, claims 23(c)(i) and 34) (Abstract; paragraphs [0044], lines 1-23). Amorese et al. teach that the fragments have an average length of about 10 to about 10,000 nucleotides, wherein Figure 1 exemplifies twelve fragments (corresponding to first, second and third populations in a range encompassing 20-150 nucleotides in length, claim 23(a)) (paragraph [0006], lines 1-3; and Figure 1). Amorese et al. teach performing gap repair following ligation of the first adaptor to create nucleic acid fragments with complementary termini (corresponding to fully complementary or partially complementary, claim 23(a)(i) and (iv)) (paragraph [0009], lines 38-40). Amorese et al. teach a method for enriching for target nucleic acid sequences of interest in a sample comprising nucleic acids, comprising; (a) fragmenting the nucleic acids, thereby generating nucleic acid fragments  appending a first adaptor to a 5’ end of each nucleic acid fragment, wherein each adaptor comprises an additional identified sequence such as a barcode sequence (interpreted as B, D’ and F vary and are defined sequences); (c) annealing one or more oligonucleotides to the nucleic acid fragments (also interpreted as G’), whereby each of the one or more oligonucleotides comprise a 3’ portion that is complementary to a target nucleic acid sequence of interest, and a 5’ portion comprising a second adapter sequence (interpreted as producing complexes in which subsequence D is annealed to subsequence C’, E is annealed to E’, G is annealed to G’, claim 23(a)); (d) extending the one or more oligonucleotides with polymerase to generate one or more oligonucleotide extension products with the first adaptor sequence at a first end and a second adaptor sequence at a second end, such that when the tailed primer is extended with a DNA polymerase, a primer extension product with a 5’ portion comprising a defined sequence can be created, such that this primer extension product can then have a second primer anneal to it (interpreted as extending by primer extension with a non-strand displacing polymerase; and encompassing 50,000 different molecular barcodes sequences; extending the first population; and sequence G’, claims 23(b)); and (e) amplifying the one or more oligonucleotide extension products using a first primer (interpreted as joining the extension products with a third population of oligonucleotides; and encompassing at least 50,000 different molecular species) that is complementary to the first adaptor and a second primer that is complementary to the second adaptor sequence to enrich for nucleic acid fragments, wherein the target nucleic acid sequences of interest comprise genomic DNA, RNA, or cDNA (corresponding to oligonucleotides A-B-C, E-F-G, C’-D’-E’, and sequence G’; barcodes; not random or semi-random; sequences are combinable; extending; joining extension products; and cDNA, claims 23(a), 23(b) and 34) (paragraphs [0009]; [0054], lines 23-27; and [0060], lines 1-3). Amorese et al. teach that the method further comprises denaturing the nucleic acid fragments prior to step (c), thereby generating single-stranded nucleic acid fragments with the first adaptor sequence at the 5’ end, wherein the first adaptor can be common to each nucleic acid fragment, and the second adaptor sequence can be common to one or more oligonucleotides, and wherein the first adaptor and/or the second adaptor sequence can further comprise a barcode sequence (interpreted as D’ and F are single-stranded; and A, C, E, G, C’ and E’ do not vary in the primer” can refer to a nucleotide sequence with a free 3’ hydroxyl group that is capable of hybridizing with a template (corresponding to G comprises a 3’ hydroxyl; and complementary, claims 23(a)(v) and 32) (paragraph [0050], lines 1-3). Amorese et al. teach that a primer, C, directed against a specific sequence of interest within a single-stranded insert can be annealed to the specific sequence and extended with a DNA polymerase using the single-stranded insert as a template, wherein primer C can be a sequence specific primer (interpreted as extending; D’ and F are single-stranded; and adding B and F’) (paragraph [0042], lines 23-28). Amorese et al. teach that an oligonucleotides or primers of the invention is hybridizable to a target sequence, wherein the oligonucleotides or primers can comprise a mixture of primers or oligonucleotides designed to hybridize to a plurality of target sequences including 25,000 or more target sequences, wherein the plurality of target sequences can comprise a group of related sequences, random sequences, a whole transcriptome or fraction thereof (corresponding to encompassing 50,000 molecular barcode sequences, claim 23(b)(ii)) (paragraph [0053], lines 18-30). Amorese et al. teach that the feature of the polynucleotide to be identified is the sample from which the polynucleotide is derived, such that in some embodiments barcodes are at least 3 to 15 or more nucleotides in length, while in other embodiments, barcodes are shorter than 10 or 4 nucleotides in length, wherein each barcode in a plurality of barcodes differ from every other barcode in the plurality at, at least three nucleotide positions (interpreted as B, D’ and F vary; and encompassing 20-150  nucleotides in length, claim 27) (paragraph [0060], lines 8-14). Amorese et al. teach that end repair can be followed by the addition of 1 to 20 or more nucleotides (corresponding to 5-7 nucleotides; 4-8 nucleotides; and B, D and F are 5-7 nucleotides in length, claims 27 and 28) (paragraph [0026], lines 12-14). Amorese et al. teach that libraries are generated using ligation of the adaptor or adaptor sequences to one or both ends by ligation independent methods, such as Nextera, a transposome driven method (corresponding to transposon end sequence; and attaching adaptors by transposase, claims 31 and 33) (paragraph [0035], lines 5-8). Amorese et al. teach that double-stranded products can be blunt-ended by the use of a polymerase that comprises single stranded exonuclease activity such as T4 DNA polymerase (corresponding to non-strand displacing polymerase) (paragraph [0025], lines 24-27). Amorese et al. teach that ligation products of at least 100 by in length are purified by selective  input can be a nucleic acid, or an input complex can be from a mixture of genomes of different species such as host-pathogen, bacterial populations and the like (paragraph [0044], lines 1-2 and 18-20). Amorese et al. teach that the compositions can be useful to generate amplification-ready products for downstream applications such as massively parallel sequencing (i.e., next generation sequencing methods) including high efficiency NGS library generation (paragraphs [0018]; [0064], lines 1-4; and Figure 4). Amorese et al. teach the LCR uses a ligase enzyme to join pairs of preformed nucleic acid probes, such that the probes hybridize with each complementary strand of the nucleic acid analyte (paragraph [0066]).
Amorese et al. do not specifically exemplify at least 50,000 molecular barcode sequences (instant claim 23, in part); or a concentration of at least 1 micromolar (instant claim 35).
Regarding claim 23 (in part) and 35, Talasaz et al. teach the detection of rare mutations and copy number variations in cell free polynucleotides (Abstract, lines 1-2). Talasaz et al. teach that polynucleotides include DNA, cDNA, dsDNA, viral DNA, mtDNA, viral RNA, mRNA, plasmid DNA, and dsRNA, wherein polynucleotides can be fragmented before or after isolation (interpreted as not comprising any genomic DNA) (paragraph [0007]). Talasaz et al. teach that the method can comprise selectively enriching regions from the subject’s genome or transcriptome prior to sequencing (paragraph [0014], lines 1-3). Talasaz et al. teach that the barcode is a polynucleotide that can further comprise random sequence or a fixed or semi-random set of oligonucleotides that in combination with the diversity of molecules sequences from a select region enables identification of unique molecules and be at least 3, 5, 10, 40 or 50 mer base pairs in length (corresponding to 20-150 nucleotides in length) (paragraph [0016]).Talasaz et al. teach that the unique identifiers (e.g., oligonucleotide barcodes, antibodies, probes, etc.) can be introduced to cell free polynucleotide sequences randomly, non-randomly, or semi-randomly, wherein the number of unique identifiers that can be loaded so that more than about 10, 500, 50,000, or 1,000,000,000 unique identifiers are loaded per genome sample (interpreted as subsequences A, C, E, G, C’ and E’ do not vary) (paragraphs [0110], lines 1-9; and [0112], lines 1-2). Talasaz et al. teach that copy number variations and rare mutation analysis is determined in a cell-free or substantially cell-free sample obtained from a subject using multiplex sequencing (paragraph 
Although the combined references of Amorese et al. and Talasaz et al. do not specifically teach a concentration of adaptors of at least 1 micromolar, Amorese et al. do teach the enrichment of target nucleic acids is useful for downstream applications including NGS sequencing, as well as, that the oligonucleotides or polynucleotides are present in aqueous solution or in buffer, while Talasaz et al. teach the selective enrichment regions from the subject’s genome or transcriptome prior to sequencing, wherein cell-free polynucleotides are pre-mixed with one or more additional materials, such as one or more reagents including ligase, protease, and polymerase prior to sequencing, and multiplex sequencing, such that one of ordinary skill in the art would clearly recognize that the kits and/or downstream applications comprising the compositions of Amorese et al. can be conducted at a variety of concentrations depending upon the target of interest and/or the downstream reaction being conducted including a concentration of 1 micromolar.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of next generation sequencing as exemplified by Talasaz et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing sequences useful for the capture of amplification-ready, target specific and strand-specific region of interest from a nucleic acid sample as disclosed by Amorese et al. to include the barcodes such as the more than 50,000 barcodes taught by Talasaz et al. with a reasonable expectation of success in 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.


(2)	The rejection of claims 23, 27, 28 and 30-35 is maintained under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US Patent Application Publication No. 20140228255, published August 14, 2014) as evidenced by Arneson et al. (CSH Protocols, 2008, 3(1), 1-5). 
Regarding claims 23, 27, 28 and 30-34, Hindson et al. teach compositions, methods and systems for polynucleotide processing, wherein such polynucleotide processing can be useful for a variety of applications including polynucleotide sequencing, and for the generation of polynucleotide barcode libraries, and for the attachment of such polynucleotides to target polynucleotides (Abstract). Hindson et al. teach that each of the polynucleotides can comprise a sequence selected from the group consisting of an immobilization sequence (interpreted as subsequences A, C, E, G, C’ and E’ do not vary), an annealing sequence for a sequencing primer (interpreted as sequence G), and a sequence compatible for ligation with a target polynucleotide (interpreted as subsequences B, D’ and F vary and have a defined sequence), wherein the methods can be used with any suitable species including cDNA, double-stranded DNA and genomic DNA (interpreted as encompassing subsequences that vary and subsequences that do not vary; attaching adaptors to dsDNA; and fragments are cDNA or genomic DNA, claims 23, 33 and 34) (paragraphs [0009]; and [0157], lines 1-2 and 17-19). Hindson et al. teach that the library can comprise at least about 100,000 or at least about 100,000,000 barcode sequences (interpreted as 50,000 different molecular barcode sequences, claims 23(c)(ii) and 33) (paragraph [0027]). Hindson et al. teach that a barcode can be a polynucleotide sequence attached to fragments of a target polynucleotide contained within a particular partition such that the barcode can be sequenced with the fragments of the target polynucleotide, wherein the presence of the same barcode on multiple sequences can provide information about the origin of the sequence, which can be particularly useful for sequence assembly when several partitions are pooled before sequencing, wherein each partition can contain a different set of barcodes (interpreted as encompassing subsequences B, D’ and F vary; and subsequences A, C, E, G, C’ and E’ do not vary, claim 23) (paragraphs [0061]; and [0068]). Hindson et al. teach that barcodes can be combinatorially assembled by mixing two oligonucleotides and hybridizing them to produce annealed or partially annealed oligonucleotides (e.g., forked adaptors) (interpreted as annealing together populations of oligonucleotides), such that these barcodes can comprise an overhang of one or more nucleotides in order to facilitate ligation with polynucleotide fragments that are to be barcoded (interpreted as ligation; and D and F are single-stranded) where, by using this approach, different molecules can be assembled by, for example, mixing oligonucleotides: A and B, A and C, A and D, B and C, B and D, and so on, such that the annealed oligonucleotides can also be synthesized as a single molecule with a hairpin loop (interpreted as annealing together populations of oligonucleotides; D and F are single-stranded; oligonucleotides A-B-C, E-F-G, C’-D’-E’ and G’; producing complexes as recited; and barcoded sequences comprising B, D and F, claim 23) (paragraph [0074]). Hindson et al. teach that the barcode sequences are at least 5 nucleotides in length; and that the length of the random polynucleotide sequence can be any length such as, at least 20 or more nucleotides (interpreted as encompassing 20-150 nucleotides in length; and at least 13 nucleotides in length; and 5-7 nucleotides in length, claims 23, 27 and 28) (paragraphs [0005]; and [0080]). Hindson et al. teach that in the case of transposon-mediated barcoding (e.g., NEXTERA), reagent including a transposome such as a transposase and transposon end complex can be loaded into a partition, wherein barcoded polynucleotide fragments can be generated using transposon-mediated methods (interpreted as subsequence G comprises a transposon end sequence; and G is a transposon end sequence, claims 23 and 31) (paragraphs [0071], lines 9-12; and [0072], lines 11-12). Hindson et al. teach that two mixtures were prepared, wherein mixture Z1 comprises a target polynucleotide, a fragmentase enzyme, and a partially complementary universal sequence, while a second mixture Z2 comprises the library of encapsulated single-stranded adapter-barcode polynucleotides, wherein mixture Z1, Z2 or both Z1 and Z2 also comprise T4 polymerase, Taq polymerase and a thermostable ligase (interpreted as ligating polynucleotides are amplified to generate sufficient material for barcoding of a target polynucleotide sequence, wherein any suitable amplification can be utilized including primer extension pre-amplification PCR (interpreted as primer extension, claim 23b) (paragraph [0089], lines 1-10), wherein primer extension pre-amplification PCR uses a DNA polymerase cocktail that includes Taq DNA polymerase and a proof-reading DNA polymerase as evidenced by Arneson et al. (Abstract). Hindson et al. teach that in some cases, the 5’ end of the antisense strand can be phosphorylated in order to ensure double-strand ligation (interpreted as a nuclease-resistant linkage, claim 30) (paragraph [0074], lines 7-9). Hindson et al. teach in Figure 1 that the pair of annealed polynucleotides 103 and 104 have a 3’-T overhang, which is compatible with the 3’-A overhang on the target polynucleotide 105 (interpreted as G having a 3’ hydroxyl on thymidine, claim 32) (paragraph [0102], lines 16-17; and Figure 1). Hindson et al. teach lysing cells, fragmenting the polynucleotides contained within the cells, attaching the fragmented polynucleotides to barcodes, pooling and sequencing; and as shown in Figure 1, a forked adapter on opposite sides of a target polynucleotide, wherein either the sequencing primer regions or immobilization regions can be used to immobilize the barcoded polynucleotides (interpreted as ligating nucleic acid adaptors of step (c) to fragments of double-stranded DNA, claim 33) (paragraphs [0102], lines 1-5; [0208]; and Figure 1). Hindson et al. teach water-in-oil emulsions; and that the term “microwell” refers to a well of less than 1 milliliter, which can be sized to accommodate any of the partition volumes described, wherein the volume of partitions can vary including a volume of 1 microliter (interpreted as encompassing an aqueous solution of 1 microliter, claim 35) (paragraphs [0063]; [0120], lines 1-6; and [0140]).
Hindson et al. do not specifically exemplify each of the 50,000 specific different molecular barcode sequences.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of polynucleotide processing as exemplified by Hindson et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating polynucleotide barcode libraries as disclosed by Hindson et al. to include partitions and/or polynucleotides isolated from a sample comprising an analyte such as a cell or biological fluid as taught by Hindson et al. with a reasonable expectation of success in creating a library of polynucleotides comprising a barcode sequence; in generating more than 100,000,000 polynucleotide barcodes for use in multiplex analyses of target polynucleotides including sequencing; and/or in partitioning the polynucleotides comprising a barcode sequence into droplets, capsules, wells or beads.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.	


(2) Response to Argument
Claims 23, 27, 28 and 30-35 
Appellant's arguments have been addressed in the order in which they have been presented in the appellant's appeal brief. 

The Examiner notes that, Appellants misstated the status of claim 23 is the only dependent claim in claims filed September 15, 2020 (See; Appellant Brief, pg. 3, last sentence).  This appears to be a typographical error as claims 23 is the only independent claim.

I.	35 U.S.C. 103 as to Amorese et al. in view of Talasaz et al.
Response to Appellant’s Arguments at pages 12-22 of the Appeal Brief:

	A.	35 USC 103: The examiner has not established a prima facie case of obviousness.

	(1)		Regarding Appellant’s argument that the examiner has not established a prima facie case of obviousness because the examiner has not clearly pointed out where all of the steps of claim 23 are found in the prior art in the prescribed order, and the claims are argued as a single group in a single paragraph; and the examiner has only provided very general guidance as to where the elements can be found in Amorese, and has not clearly linked those sections together; neither Amorese nor Talasaz teaches each of the steps recited in instant claim 23; and a person of ordinary skill in the art would readily recognize that steps (a) to (c) of claim 23 does not include simply “producing DNA fragments”, the Examiner argues that she has clearly pointed out where the steps as recited in instant claim 23 can be found in the references of record.
.
As an initial matter, MPEP 2144.04(IV)(C) indicates that Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). MPEP 2123(I) states that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Additionally, it is noted that none of the references has to teach each and every claim limitation. If they did, this would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Amorese et al. teach: 
(a) fragmenting input DNA, wherein input DNA can be from a synthetic source (interpreting input DNA as a combination of first, second and third populations of synthetic oligonucleotides, sequence G’, and does not comprise any genomic DNA);
(b) appending a first adaptor to a 5’ end of each nucleic acid fragment (also interpreting the first adaptor as G’, and comprising subsequences B, D and F), wherein each adaptor comprises an additional identified sequence such as a barcode sequence (interpreted as B, D’ and F vary and are defined sequences), and wherein step (b) can be performed by ligation (interpreted as ligating complexes to produce a population of nucleic acid adaptors); 
(c) annealing one or more oligonucleotides to the nucleic acid fragments (interpreted as annealing A-B-C, E-F-G, C’-D’-E’ and G’ together); 
(d) extending the one or more oligonucleotides with polymerase to generate one or more oligonucleotide extension products with the first adaptor sequence at a first end and a second adaptor sequence at a second end, such that when the tailed primer is extended with a DNA polymerase, (interpreted as adding subsequences D and F’ by primer extension with a non-strand displacing polymerase); and
(e) amplifying the one or more oligonucleotide extension products using a first primer (also interpreted as adding D and F’; and encompassing at least 50,000 different molecular species); and that libraries are generated using ligation of the adaptor or the adaptor sequences to one or both ends of the target nucleic acid as described (interpreted as ligating the complexes, and encompassing complexes that comprise at least 50,000 different molecular barcodes) (paragraphs [0009]; [0054], lines 23-27; and [0060], lines 1-3).


Talasaz et al. teach: 
The preparation of cell free polynucleotide sequences to a downstream application such as sequencing-by-ligation (interpreted as ligating complexes to produce a population of nucleic acid adaptors); and that a ligase enzyme can covalently attach a DNA barcode to fragmented DNA, and the molecules subjected to a sequencing reaction (interpreted as annealing the first, second, and third populations of synthetic oligonucleotides; and ligating the complexes) (paragraphs [0106]; and [0108]); and

	that the unique identifiers (e.g., oligonucleotide barcodes, antibodies, probes, etc.) can be introduced to cell free polynucleotide sequences randomly, non-randomly, or semi-randomly, wherein the number of unique identifiers that can be loaded so that more than about 10, 500, 50,000, or 1,000,000,000 unique identifiers are loaded per genome sample (interpreted as subsequences A, C, E, G, C’ and E’ do not vary; and complexes comprise at least 50,000 molecular barcode sequences) (paragraphs [0110], lines 1-9; and [0112], lines 1-2).

		Thus, as provided in the rejection of record, the Examiner has clearly pointed out where the steps as recited in instant claim 23 can be found in the references of record. Moreover, the combined references of Amorese et al. and Talasaz et al. teach all of the limitations of instant claim 23 including steps (a)-(c).


(2)	Regarding Appellant’s assertion that neither of Amorese nor Talasaz teach that the populations of synthetic oligonucleotides with the specific formulae as recited in claim 23, the Examiner disagrees.

The Examiner notes that the first, second and third populations of synthetic oligonucleotides, and the additional oligonucleotide sequences as recited in instant claim 23 are broadly recited using a general formula, such that each of the letters A, B, C, E, F, G, C’, D’, E’, F’ and G’, or A-B-C, E-F-G, C’-D’-E’, F’ and G’ represent oligonucleotide sequences within the parameters as recited in instant claim 23. The synthetic oligonucleotides and oligonucleotides are recited to comprise subsequences and barcode sequences, such that the letters that Applicant chose to recite in instant claim 23 are simply representative of oligonucleotide sequences. Thus, although a reference may not specifically recite the terms “A-B-C, E-F-G, C’-D’-E’, F’ and G’”, the letters clearly represent a multitude of oligonucleotide sequences.


	(3)	Regarding Appellant’s assertion that neither Amorese nor Talasaz teaches (1) annealing the populations of synthetic oligonucleotides and a fourth oligonucleotide G’ to produce complexes in which subsequence C is annealed to subsequence C’, E is annealed to E’, G is annealed to G’, and D’ and F are single stranded; (2) adding subsequences D and F’ to the complexes; and (3) ligating the complexes to produce a population of nucleic acid adaptors; or that the populations comprise 50,000 different molecular barcode sequences, such that the combination of Amorese and Talasaz do not disclose all the elements of claim 23, and the claims depending from claim 23.

Please see the discussion supra regarding the teachings of the Amorese et al. and Talasaz et al. The Examiner notes that Appellant’s argument is directed to the entire process as recited in instant claim 23. Applicant did not specifically indicate how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record. 

	
	(4)	Appellant outlines the method of making nucleic acid adaptors of instant claim 23 through exemplification in Figure 5 of the instant Specification indicating how step (a) requires annealing together of three populations of nucleic acids, each population comprising synthetic oligonucleotides having specific subsequences; and that the Examiner has engaged in far-fetched and unreasonable interpretation of the pending claims to encompass the fragmented nucleic acids of Amorese with the oligonucleotides recited in claim 23.

Please see the discussion supra regarding that the populations of oligonucleotides of the instant claims are broadly recited; and that the first, second and third populations of synthetic oligonucleotides, and additional oligonucleotides, comprise barcode sequences, wherein the letters recited in instant claim 23 are simply representative of oligonucleotide sequences. Additionally, instant claim 23 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps. Thus, although a reference may not specifically recite the terms A-B-C, E-F-G, C’-D’-E’, F’ and G’, the letters clearly represent a multitude of oligonucleotide sequences including oligonucleotide sequences that are the same or different including sequences that have been fragmented and/or modified through hybridization, extension, amplification, transposition, analysis, etc. (e.g., produced on a peptide Regarding Figure 5 of the instant Specification as it related to instant claim 23, the Examiner argues that Figure 5 is simply a specific representation of what Applicant has attempted to capture in the broadly recited claims. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, the claim language encompasses all methods of annealing together all oligonucleotides represented by A-B-C, E-F-G, and C’-D’-E’, and any oligonucleotide sequences represented by G’ as recited, wherein each of the oligonucleotide sequences can be the same and/or different one from the other within the parameters of instant claim 23, such that the structure of the oligonucleotides and/or the complexes produced is not limited to what is exemplified in Figure 5 of the instant Specification.
Regarding Appellant’s assertion that the Examiner engaged in far-fetched and unreasonable interpretation of the pending claims to encompass fragmented nucleic acids of Amorese, the Examiner notes that MPEP 2111 states that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Thus, the synthetic oligonucleotides as recited in instant claim 23 can have any structure and/or length within the parameters of the claim language. Claim limitations: “A, B and C are subsequences of the synthetic oligonucleotides of the first population”; “E, F and G are subsequences of the synthetic oligonucleotides of the second population”; and “C’, D’ and E’ are subsequences of the synthetic oligonucleotides of the third population” refer to subsequences that are part of the first population, the second population, and third population of synthetic oligonucleotides, respectively, wherein the combination of subsequences for each population can represent a portion of (or all of) the nucleotides present in the first population, the second population, and third population of synthetic oligonucleotides respectively, such that each subsequence can be one or more nucleotides in length.
Thus, the Examiner has mapped the teachings of Amorese et al. and Talasaz et al. to the broadly recited oligonucleotide sequence formulae as recited in instant claim 23.


	(5)	Regarding Appellant’s argument that the Examiner does not explain how Amorese describes the step of annealing together a first, second and third population of synthetic oligonucleotides, adding subsequences by polymerization, and ligating the complexes to produce nucleic acid adaptors, the Examiner disagrees.

In the interest of compact prosecution, the Examiner notes that, Appellants misstated the oligonucleotides that are annealed in step 23(a), such that claim 23(a) requires annealing together a first, second, and third population of synthetic oligonucleotides, and a fourth oligonucleotide (See; Appellant Brief, pg. 19; third full paragraph, lines 1-2; and pg. 19, last partial paragraph, lines 2-4).

	Please see the discussion supra including the teachings of Amorese et al. and Talasaz et al., and the Examiner’s response to Appellant’s arguments. MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Appellants’ argument that the Examiner does not explain how Amorese describes the steps of annealing of the first, second, and third synthetic oligonucleotides together, adding subsequences by polymerization, and ligating the complexes to produce nucleic acid adaptors, the Examiner directs Appellants’ attention to the combined teachings of Amorese et al. and Talasaz et al., as outlined below.

Amorese et al. teach 
(a) fragmenting input DNA, wherein input DNA can be from a synthetic source (interpreted as a first, second and third population of synthetic oligonucleotides, sequence G’, and does not comprise any genomic DNA);
(b) appending a first adaptor to a 5’ end of each nucleic acid fragment (also interpreted as G’), wherein each adaptor comprises an additional identified sequence such as a barcode sequence (interpreted as B, D’ and F vary and are defined sequences), and wherein step (b) can be performed by ligation (interpreted as ligating complexes to produce a population of nucleic acid adaptors); 
(c) annealing one or more oligonucleotides to the nucleic acid fragments (interpreted as annealing together A-B-C, E-F-G, C’-D’-E’ and G’); 
(d) extending the one or more oligonucleotides with polymerase to generate one or more oligonucleotide extension products with the first adaptor sequence at a first end and a second adaptor sequence at a second end, such that when the tailed primer is extended with a DNA polymerase, (interpreted as adding subsequences D and F’, extending by primer extension with a non-strand displacing polymerase); 

(e) amplifying the one or more oligonucleotide extension products using a first primer (also interpreted as adding D and F’; and encompassing at least 50,000 different molecular species); that libraries are generated using ligation of the adaptor or the adaptor sequences to one or both ends of the target nucleic acid as described (interpreted as ligating the complexes, and encompassing at least 50,000 different molecular barcodes);

that libraries are generated using ligation of the adaptor or adaptor sequences to one or both ends by ligation independent methods, such as Nextera, a transposome driven method (interpreted as ligating the complexes; and attaching adaptors, wherein Nextera encompasses the addition of barcode sequences, which are interpreted as subsequences D and F’ that vary and are defined sequences) (paragraph [0035], lines 5-8); and

that Figure 3 depicts selective target enrichment using ligation of partial duplex adaptors (interpreted as ligating the complexes to produce a population of nucleic acid adaptors) (paragraph [0017]; and Figure 3).


Talasaz et al. teach the preparation of cell free polynucleotide sequences to a downstream application such as sequencing-by-ligation (interpreted as ligating complexes to produce a population of nucleic acid adaptors); and that a ligase enzyme can covalently attach a DNA barcode to fragmented DNA, and the molecules subjected to a sequencing reaction (interpreted as annealing populations of synthetic oligonucleotides; and ligating) (paragraphs [0106]; and [0108]); and

	that the unique identifiers (e.g., oligonucleotide barcodes, antibodies, probes, etc.) can be introduced to cell free polynucleotide sequences randomly, non-randomly, or semi-randomly, wherein the number of unique identifiers that can be loaded so that more than about 10, 500, 50,000, or 1,000,000,000 unique identifiers are loaded per genome sample (interpreted as subsequences A, C, E, G, C’ and E’ do not vary; and complexes comprise at least 50,000 molecular barcode sequences) (paragraphs [0110], lines 1-9; and [0112], lines 1-2).




	(6)	Regarding Appellant’s argument that the Examiner proposes logically inconsistent reading of the cited reference and the pending claims by considering the subsequences B, D and F as parts of input sequence of Amorese, as well as, parts of the adaptor sequence of Amorese (appended adaptor), the Examiner disagrees.

The formulae for the oligonucleotide sequences of instant claim 23 are very broadly recited, such that a variety of nucleic acid sequences found in the prior art references are identified as fulfilling the structural requirements for the first, second, and third populations of synthetic oligonucleotides, a fourth oligonucleotide, subsequences thereof; and/or additional subsequences as provided in the instant claims. Appellants B, D’ and F are simply unidentified subsequences within each of the first, second and third populations of synthetic oligonucleotides. Thus, step (b) of Amorese et al. teach appending a first adaptor to a 5’ end of each nucleic acid fragment (each fragment, and each fragment comprising a first adaptor, can be interpreted as a first, second, and third synthetic oligonucleotide as recited, and a fourth oligonucleotide G’), wherein each adaptor comprises an additional identified sequence such as a barcode sequence (interpreted as B, D’ and F vary and are defined sequences).
Thus, the Examiner’s interpretation of the cited prior art with regard to the instant claims is clear and logical.


	(7)	Regarding Appellant’s argument that neither Amorese nor Talasaz teaches the limitations of dependent claim 30, the Examiner disagrees.

		The Examiner notes that the limitation of “wherein at least one of the synthetic oligonucleotides comprises one or more nuclease-resistant linkages” is not recited in independent claim 23. Amorese et al. teach that adaptor oligonucleotides can be joined to blunt end double-stranded nucleic acid fragments that have been modified by extension of the 3’ end with one or more nucleotides followed by 5’ 


II.	35 U.S.C. 103 as to Hindson et al. 
Response to Appellant’s Arguments at pages 22-27 of the Appeal Brief:

In the interest of compact prosecution it is noted that, contrary to Appellant’s assertion, Arneson et al. is an evidentiary reference, such that the rejection is directed to Hindson et al. as evidenced by Arneson (See; Appellant Brief, pg. 22, third full paragraph).

	A.	35 USC 103: The examiner has not established a prima facie case of obviousness.

	 (1)		Regarding Appellant’s argument that: (a) the examiner has not established a prima facie case of obviousness because the examiner has not clearly pointed out where all of the steps of claim 23 are found in the prior art in the prescribed order, and the claims are argued as a single group; and the examiner has only provided very general guidance as to where the elements can be found in Amorese, and has not clearly linked those sections together, the Examiner disagrees.
.

Please see the discussion supra regarding the Examiner’s response to Appellant’s arguments including regarding the broadness of instant claim 23, the instant formulae, and that a variety of nucleic acid sequences found in the prior art references are identified as fulfilling the structural requirements for the first, second, and third populations of synthetic oligonucleotides, a fourth oligonucleotide, subsequences thereof; and/or additional subsequences as provided in the instant claims. Regarding Appellant’s argument that: (a) the examiner has not established a prima facie case of obviousness because the examiner has not clearly pointed out where all of the steps of claim 23 are found in the prior 

Hindson et al. teach:
a library comprising one or more polynucleotides, each of the polynucleotides comprising a barcode sequence (interpreted as a first, second, third population of synthetic oligonucleotides and oligonucleotide G’) (paragraph [0004]), wherein a polynucleotide refers to deoxyribonucleic acids, ribonucleic acids, and synthetic analogs thereof (interpreted as synthetic oligonucleotides) (paragraph [0065]); and that any suitable synthetic bases can be used with the invention(interpreted as synthetic oligonucleotides) (paragraph [0078], lines 1-2);

that each of the polynucleotides can comprise a sequence selected from the group consisting of an immobilization sequence (interpreted as subsequences A, C, E, G, C’ and E’ do not vary), an annealing sequence for a sequencing primer (interpreted as sequence G), and a sequence compatible for ligation with a target polynucleotide (interpreted as a first, second, third population of synthetic oligonucleotides subsequences B, D’ and F vary and have a defined sequence) (paragraphs [0009]; and [0157], lines 1-2 and 17-19);

that the presence of the same barcode on multiple sequences can provide information about the origin of the sequence, and wherein each partition can contain a different set of barcodes (interpreted as encompassing subsequences B, D’ and F vary; and subsequences A, C, E, G, C’ and E’ do not vary) (paragraphs [0061]; and [0068]); 

that barcodes can be combinatorially assembled by mixing two oligonucleotides and hybridizing them to produce annealed or partially annealed oligonucleotides (e.g., forked adaptors) (interpreted as annealing together the first, second, and third populations of oligonucleotides; and oligonucleotide G’), such that these barcodes can comprise an overhang of one or more nucleotides in order to facilitate ligation with polynucleotide fragments that are to be barcoded (interpreted as ligation; and adding subsequences D and F’ to complexes; D and F are single-stranded) where, by using this approach, different molecules can be assembled by, for example, mixing oligonucleotides: A and B, A and C, A and D, B and C, B and D, and so on, such that the annealed oligonucleotides can also be synthesized as a single molecule with a hairpin loop (interpreted as annealing together the first, second, and third populations of oligonucleotides; and oligonucleotide G’; that D’ and F are single-stranded; producing complexes as recited; and barcoded sequences comprising B, D and F) (paragraph [0074]);

that the polynucleotides are amplified by any suitable amplification method including polymerase chain reaction (PCR), ligase chain reaction (LCR), ligation-mediated PCR, primer extension pre-amplification PCR (PEP-PCR); multiple displacement amplification, etc. wherein asymmetric PCR reagent include polymerase, primes, and dNTPs (interpreting amplification methods including PCR and PEP-PCR as adding subsequences D and F’ by primer extension using a non-strand displacing polymerase such as T4 DNA polymerase for catalyzing the synthesis of DNA, gap filling, removal of overhangs, and/or filling-in 5’ overhangs to form blunt ends) (paragraphs [0089], lines 1-10; and [0255], lines 1-7), wherein primer extension pre-amplification PCR uses a DNA polymerase cocktail that includes DNA polymerase, Taq DNA polymerase and a proof-reading DNA polymerase as evidenced by Arneson et al. (Abstract);

that single-stranded adapter-barcode polynucleotide 503 hybridizes with the partially complementary universal sequence 506, forming a forked adapter with a 3’-T overhang that is compatible with the 3’-A overhang on the fragmented target polynucleotide, such that a thermostable ligase ligates the forked adapter to the fragmented target polynucleotide (interpreted the single-stranded adapter barcode polynucleotides as indicating that D’ and F are single-stranded; and ligating the complexes) (paragraph [0236], lines 10-15);

		that mixture Z1 is prepared comprising capsule 1803 the fragmented target polynucleotide capsules 1894, a partially complimentary universal sequence 1805, an enzyme mixture (T4 polymerase, Taq polymerase, and a thermostable ligase) (interpreted as ligating; and interpreting T4 polymerase as a non-strand displacing polymerase) (paragraph [0281]); and

that the library can comprise at least about 100,000 or at least about 100,000,000 barcode sequences (interpreted as 50,000 different molecular barcode sequences) (paragraph [0027]). 

		Thus, the Examiner has clearly pointed out where the steps as recited in instant claim 23 can be found in the references of record. Moreover, the Hindson et al. teach all of the limitations of instant claim 23 including steps (a)-(c).


(2)	Regarding Appellant’s assertion that Hindson does not teach the populations of synthetic oligonucleotides with the specific formulae as recited in claim 23, the Examiner disagrees.

supra regarding that the first, second and third populations of synthetic oligonucleotides, and the additional oligonucleotide sequences are broadly recited in instant claim 23 as general formulas, such that each of the letters A, B, C, E, F, G, C’, D’, E’, F’ and G’, or A-B-C, E-F-G, C’-D’-E’, F’ and G’ represent any oligonucleotide sequences within the parameters as recited in instant claim 23. Thus, although a reference may not specifically recite the terms “A-B-C, E-F-G, C’-D’-E’, F’ and G’”, the letters clearly represent a multitude of oligonucleotide sequences.


(3)	Regarding Appellant’s assertion that because Hindson does not teach the populations of synthetic oligonucleotides with the specific formulae as recited in claim 23, the reference does not teach that the population of nucleic acid adaptors produced from these populations comprise at least 50,0000 different molecular barcode sequences, the Examiner disagrees.

Please see the discussion supra regarding that Hindson et al. teach populations of oligonucleotides as instantly claimed. Moreover, Hindson et al. teach that the library can comprise at least about 100,000 or at least about 100,000,000 barcode sequences (interpreted as encompassing 50,000 different molecular barcode sequences). Thus, Hindson et al. teach all of the limitations of the claims.


(4)	Regarding Appellant’s assertion that the Examiner continues to use far-fetched comparisons of instant claim 23 with the various disclosures, the Examiner disagrees.

Please see the discussion supra regarding Appellant’s assertion that the Examiner uses far-fetched interpretations. Regarding Appellant’s assertion that the Examiner engaged in far-fetched and unreasonable interpretation of the pending claims with regard to Hindson et al., the Examiner notes that MPEP 2111 states that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Thus, the synthetic oligonucleotides as recited in instant claim 23 can have any structure and/or length within the parameters of the claim language. The claim limitations: “A, B and C are subsequences of the synthetic a portion of (or all of) the nucleotides present in the first population, the second population, and third population of synthetic oligonucleotides respectively, such that each subsequence can be one or more nucleotides in length.
Thus, as indicated supra, and in the rejection of record, the Examiner has mapped the teachings of Hindson et al. to the broadly recited oligonucleotide sequence formulae as recited in instant claim 23.


(5)	Regarding Appellant’s assertion that Hindson teaches the generation of a forked adaptor, wherein a comparison of the adapter of Hindson in Figure 1 of Hindson with Figure 5 of the instant Specification, indicates that the methods of Hindson are irrelevant to instant claim 23, the Examiner disagrees.

	Please see the discussion supra with regard to the broadness of instant claim 23, and the Examiner’s response to Appellant’s arguments including with regard to Figure 5. It is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). It is unclear to the Examiner why Appellant believes that the forked adaptors disclosed by Hindson et al. are irrelevant to the method as recited in instant claim 23. It is noted that the instant published Specification indicates that an “adaptor” of the instant invention can be a Y-adaptor (interpreted as encompassing a forked adaptor) (See; instant published Specification; paragraph [0061], Hindson et al. clearly teach forked adaptors and non-forked adapters. Hindson et al. defines “an “adapter” as a structure used to enable attachment of a barcode to a target polynucleotide” (paragraph [0101]); and that “in some cases, an adapter is a forked adapter”, and that “examples of non-forked adapters include those disclosed in Merriman et al.” (paragraph [0102], lines 1 and 26-28). 
Thus, the adaptors as taught by Hindson et al. are clearly relevant to the method as recited in instant claim 23 including forked adaptors.


(6)	Regarding Appellant’s argument that Hindson et al. teaches the limitations of dependent claim 30, the Examiner disagrees.

The Examiner notes that the limitation of “wherein at least one of the synthetic oligonucleotides comprises one or more nuclease-resistant linkages” is not recited in independent claim 23. Hindson et al. teach that, in some cases, the 5’ end of the antisense strand can be phosphorylated in order to ensure double-strand ligation (interpreted as a nuclease-resistant linkage, claim 30) (paragraph [0074], lines 7-9).
		Thus, Hindson et al. teach all of the limitations of the claims including wherein at least one of the synthetic oligonucleotides comprises one or more nuclease-resistant linkages as recited in dependent claim 30.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/AMY M BUNKER/
Amy M Bunker
Primary Examiner, Art Unit 1639




/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.